Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-16-00414-CV

                                   Walter Ray SIMPSON Jr.,
                                           Appellant

                                                v.

                             AUTO INJURY SOLUTIONS, INC.,
                                       Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-03713
                         Honorable Michael E. Mery, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the parties’ joint motion to dismiss
appeal is GRANTED and this appeal is DISMISSED. Costs of appeal are taxed against the party
incurring same.

       SIGNED September 21, 2016.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice